                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 RODNEY GOOD,                                   )
 IRON WORKERS OF TENNESSEE                      )
 VALLEY AND VICINITY WELFARE                    )
 FUND,                                          )
 IRON WORKERS OF TENNESSEE                      )   NO. 3:21-cv-00336
 VALLEY AND VICINITY PENSION                    )
 FUND, and                                      )
 IRON WORKERS OF TENNESSEE                      )
 VALLEY AND VICINITY ANNUITY                    )
 FUND,                                          )
                                                )
        Plaintiffs,                             )
                                                )
 v.                                             )
                                                )
 CONCRETE ERECTORS, INC., and                   )
 THOMAS F. ALLEN,                               )
                                                )
        Defendants.                             )


                                           ORDER

       The Plaintiffs have filed a Notice of Voluntary Dismissal. (Doc. No. 7) Accordingly, this

action is DISMISSED WITHOUT PREJUDICE, and the Clerk is directed to close the file.

       IT IS SO ORDERED.


                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:21-cv-00336 Document 8 Filed 05/12/21 Page 1 of 1 PageID #: 16
